                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


 JUDY WILSON, on behalf of herself and all
 others similarly situated,
                                                                Civ. No.: 2: 18-11960
                Plaintiff,

        V.                                                            OPINION

 QUEST DIAGNOSTICS INC.,

                Defendant.

WILLIAM J. MARTINI, U.S.D.J.:
       This matter arises out of Plaintiff Judy Wilson’s (“Plaintiffs”) allegation that Defendant
Quest Diagnostics Inc. (“Defendant”) violated the Telephone Consumer Protection Act of 1991
(“TCPA”) when Defendant made an unsolicited call to Plaintiff using a predictive dialer. The
matter comes before the Court on Defendant’s motion for reconsideration, ECF No. 45, of the
Court’s December 10, 2018 opinion (“Opinion”), ECF No. 14, denying Defendant’s motion to
dismiss. For the reasons set forth below, the motion is DENIED.
 I.    BACKGROUND
        Defendant argues the Court should reconsider its Opinion because a subsequently decided
Supreme Court case, FDR Netvvork, LLC v. Canton & Harris Chiropractic, Inc., 139 S. Ct. 2051
(2019), brought about an intervening change in the law. See Mot. at 2-5. Defendant is incorrect.
In PDR Net-work, the Supreme Court was “asked to decide whether the Hobbs Act’s commitment
of ‘exclusive jurisdiction’ to the courts of appeals requires a district court in a private
enforcement suit like this one to follow the FCC’s 2006 Order interpreting the [TCPA].” 139 S.
Ct. at 2055. The Court declined to answer that question because “the extent to which the Order
binds the lower courts may depend on the resolution of two preliminary sets of questions.” Id.
        In a concurring opinion, Justice Kavanaugh concluded “the Hobbs Act does not expressly
preclude judicial review of agency legal interpretations in enforcement actions. Therefore, the
Hobbs Act does not bar [a party] from arguing that the FCC’s legal interpretation of the TCPA
is incorrect. The District Court is not bound by the FCC’s interpretation.” Id. at 2066
(Kavanagh, J., concurring). Justice Thomas also issued a concurrence stating the FCC rule at
issue was “clearly interpretive” and not binding on district courts in enforcement actions. See
Id. at 2056 n.* (Thomas, J., concurring).
II.   DISCUSSION
       Defendant urges this Court to reconsider its Opinion in accordance with Justice
Kavanaugh and Thomas’s concurrences. See Mot. at 4, 7-10. It argues that, as stated in those
opinions, this Court was not bound by the FCC’s 2003 and 2008 guidance on the definition of
an “autodialer.” Id. Thus, Defendant argues, because the Court followed 2003 and 2008 FCC
                                                1
guidance in holding Ptaintiff sufficiently alleged Defendant’s use of an autodialer, the Opinion
should be revisited.
       Defendant’s argument has two fatal flaws. First, it improperly relies on concurring
opinions. Successful motions for reconsideration “rely on one of three grounds: (1) an
intervening change in controlling law; (2) the availability of new evidence; or (3) the need to
correct clear error of law or prevent manifest injustice. Lazaridis v. Weliiner, 591 F.3d 666, 669
(3d Cir. 2010) (citation omitted) (emphasis added). Justices Kavanagh and Thomas’s
concurrances do not change “controlling law.” See Maiytand v. Wilson, 519 U.S. 408, 4 12—13
(1997) (finding statement in concurrence non-binding); Gerrnanio v. Goodyear Tire & Rubber
Co., 732 F. Supp. 1297, 1300 (D.N.J. 1990) (“This court is bound by precedents, not
concurrences”). Therefore, the Court rejects Defendant’s arguments for reconsideration based
on the concurrences. See Lazaridis, 591 F.3d at 669 (affirming denial of motion for
reconsideration due to motion’s improper basis).’
       Second, excerpting Defendant’s concurrence-based arguments, PDR Network did not
change the law “controlling” this case. The majority opinion explicitly declined to answer
whether district courts were required to accept the FCC guidance at issue because “the extent to
which the Order binds the lower courts may depend on the resolution of two preliminary sets of
questions.” PDR Network, 139 S. Ct. at 2055 (majority opinion). The first question that the
Court remanded for the Fourth Circuit to answer was whether the FCC Order was “legislative”
or “interpretive.” Id. “If the relevant portion of the 2006 Order is the equivalent of an
‘interpretive rule,’ it may not be binding on a district court, and a district court therefore may not
be required to adhere to it.” Id. Based on that passage, Defendant urges reconsideration because
the guidance this Court relied on was “interpretive,” and thus “not binding.” Mot. at 5. But this
argument was available long before PDR Network reiterated that interpretive rules may not be
binding on district courts. Defendant’s Motion even cites a 1977 Supreme Court opinion making
the same proclamation. See id. (citing Batterton v. Francis, 432 U.S. 416, 425 n.9 (1977)).
Accordingly, “controlling law” has not changed.
        Finally, in FDR Network, the Supreme Court also remanded to determine whether the
defendant had “a ‘prior’ and ‘adequate’ opportunity to seek judicial review of the Order.” FDR
Network, 139 5. Ct. at 2055. “If the answer is ‘no,’ it may be that the Administrative Procedure
Act permits PDR to challenge the validity of the Order in this enforcement proceeding.” Id. at
2056. Here, Defendant argues it “could not have had a prior and adequate opportunity to seek a
Hobbs Act appeal,” and thus should be permitted to challenge FCC guidance relied on in the
Opinion. Mot. at 9. But once again, regardless of the merits, that argument was available under
the Administrative Procedures Act before PDR Network, and is thus an improper basis for
reconsideration. See 5 U.S.C. § 703 (“Except to the extent that prior, adequate, and exclusive
opportunity forjudicial review is provided by law, agency action is subject to judicial review in
civil or criminal proceedings for judicial enforcement.” (emphasis added)); Pub. L. 94-574, § 1,


  Reliance on Justice Thomas’s concurrence is especially misplaced, given that he explicitly disagreed
with the majority opinion. PDR Network, 139 S. Ct. at 2056 n. (2019) (Thomas, J., concurring)
(“Contrary to the majority’s suggestion. it therefore makes no difference whether the FCC order at
                                         .   .



issue here is a legislative rule or an interpretive rule.”).
                                                  2
 Oct. 21, 1976, 90 Stat. 2721 (enacting Section 703); see also Lazaridis, 591 F.3d at 669 (listing
 proper basis for reconsideration); Boarliead Corp. v. Erickson, 923 F.2d 1011, 1024 (3d Cir.
 1991) (rejecting argument that statute provided inadequate review procedures).
III.    CONCLUSION
        Because Defendant’s arguments are not based on any actual change in controlling law,
 its Motion for Reconsideration, ECF No. 45, is DENIED. An appropriate order follows.




                   3
 Date: SeptemberA 2019                              VE1AM      i. MARTINI, U.S.D.J.




                                                3
